Citation Nr: 0911267	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  That decision granted service connection 
for post-traumatic stress disorder and assigned a 30 percent 
disability rating.  

The veteran testified before the undersigned Veterans Law 
Judge at a Video Conference hearing in February 2009; a 
transcript is of record. 

In October 2006, the RO issued a deferred rating decision 
stating that it was opening increased rating claims as to the 
Veteran's service-connected osteoarthritis of the left knee 
and bilateral shoulder condition.  There is no reference to 
further adjudication of those claims.  The Board refers the 
issues to the RO.  


FINDING OF FACT

The Veteran's PTSD is manifested by depressed mood, frequent 
intrusive thoughts, depression, insomnia, nervousness, 
fatigue, loss of energy, recurring thoughts of death and an 
exaggerated startle response, causing occupational and social 
impairment; the Veteran's GAF scores ranged from 42 to 50.  


CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent 
for service-connected PTSD have been approximated.  38 
U.S.C.A. §§ 1155, 5107, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2008).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in July 2006, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connection for PTSD.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran. Although no longer required by the regulations, the 
RO also requested that the Veteran send any evidence in his 
possession that pertained to the claim.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (to be codified at 38 C.F.R. pt. 
3) (amending 38 C.F.R. § 3.159(b)(1)).  

In the same correspondence, the RO informed the Veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service 
treatment records and VA medical center (VAMC) records.  The 
RO also provided the Veteran with a VA examination in 
September 2006, a report of which is of record.  A Video 
Conference hearing was held in February, 2009, and the 
Veteran submitted new evidence, along with a waiver of local 
jurisdiction.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal, and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2008).  

The Veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2008).  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(2008).  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(2008).  

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100, with the higher numbers representing higher 
levels of functioning.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

Analysis

The Veteran claims that the severity of his service-connected 
PTSD has increased and that he is entitled to a rating higher 
than the currently assigned 30 percent.  In his VA Form 9, 
dated in July 2007, the Veteran cited an inability to 
maintain social relationships, difficulties in adapting to 
changes in his workplace, recurring intrusive thoughts of 
military-related experiences, a heightened startle response 
and sleep difficulties. 

The medical evidence in support of the claim consists of a VA 
examination report dated in September 2006, VA mental health 
assessments dated in January and February 2006 and VAMC 
mental health outpatient treatment notes.  The Veteran has 
also submitted statements written by himself, his platoon 
leader in the Republic of Vietnam and his wife.  The Board 
finds that this evidence, the most pertinent of which is 
summarized below, shows that the Veteran's condition as a 
whole more closely approximates the criteria for a rating of 
70 percent rather than the currently assigned 30 percent.  

The record shows the Veteran's PTSD has affected his work.  
The report from a January 2006 psychological assessment 
indicated that the Veteran worked in a factory upon returning 
from the Republic of Vietnam but quit that and began farming.  
He then worked as a rural mail carrier for almost 30 years.  
The Veteran stated that he preferred that work because it was 
solitary and required no social interaction.  In a statement 
submitted with his formal appeal in July 2007, the Veteran 
discussed difficulties in adjusting to changes in his 
workplace.  He stated that he failed to maintain effective 
work due to the introduction of new policy and procedures.  

The Veteran experiences problems with depression and mood.  
During a VA mental health assessment in February 2006, the 
Veteran reported a depressed mood which occurred for one or 
two days at a time, along with fatigue and loss of energy 
daily.  He reported recurrent thoughts of death.  He also 
reported drinking heavily until 25 years ago.  The VA 
examiner noted that the Veteran appeared sad and anxious.   
In a report of a January 2006 psychological assessment, the 
Veteran stated that he is quick to anger and responds 
disproportionately to what made him angry.  A VAMC treatment 
note from January 2007 shows the Veteran met the criteria for 
major depression.  VA records show the Veteran attends a 
weekly PTSD group psychotherapy session for treatment. 
 
The evidence shows the Veteran's thinking may be affected by 
his PTSD.  Specifically, in an April 2006 VA treatment note, 
the Veteran complained of emotional numbness.  At the time of 
the note, the Veteran's mother was being hospitalized.  He 
reported to Dr. C.P. that he did not expect to feel anything 
upon her death.  He reported being puzzled by his emotional 
numbness and believed the numbness left him without a social 
or moral conscience.  The September 2006 VA examination 
report shows the Veteran experienced recurrent thoughts of 
death.  A VAMC treatment note from January 2007 shows the 
Veteran experienced intrusive thoughts about killing in 
Vietnam and obsessed about wanting to kill people.  He also 
reported lengthy periods of amnesia about Vietnam.  At the 
Board hearing, the Veteran stated that his memories of the 
war have intensified and become more graphic; he stated that 
"it just flashes back."    

The evidence is also indicative that the Veteran is unable to 
establish and maintain effective relationships and exhibits 
signs of avoidance.  For example, during the February 2006 VA 
mental health assessment, the Veteran reported avoiding 
activities that remind him of combat, including television 
programs about war.  The Veteran also reported having 
intrusive distressing thoughts about combat and recurring 
combat-related nightmares.  The Veteran reported feelings of 
detachment and estrangement from others and a restricted 
range of affect.  During the January 2006 psychological 
assessment, the Veteran stated that he avoided people and 
enjoys being in the woods with his dog.  In a statement 
submitted with his formal appeal, the Veteran stated that 
social relationships were limited to military and Veteran 
environments because those are the only circumstances where 
others can relate to his situation.  He stated that he has a 
good relationship with his wife and two children, but his 
symptoms have caused them stress.  During his VA examination, 
the Veteran also stated that he suffered from insomnia two or 
three times per week.  

The veteran's GAF scores ranged from 42 to 50 throughout the 
course of this appeal, reflecting major impairment.  This 
major impairment would have a substantial effect on the 
Veteran's overall occupational and social wellbeing.  As the 
Veteran's overall level of functioning is relevant, these 
scores are consistent with a 70 percent rating.  38 C.F.R. § 
4.126 (2008).  

In conclusion, the record reveals a wide range of symptoms 
that adversely affect his ability to function socially and 
occupationally.  These are well documented in the medical 
reports and related evidence and support a 70 percent rating.  

The Board has also considered whether a staged rating is in 
order.  Although the severity of the symptoms appeared to 
have fluctuated greatly throughout the course of this appeal, 
there is no discernable date on which his symptoms increased.  
Accordingly, a staged rating is not in order, and a 70 
percent rating is appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of 
characteristics such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place or memory loss for 
names of close relatives, own occupation, or own name.

In the September 2006 mental health assessment report, Dr. 
R.H. noted tactile hallucinations.  The Veteran reported 
hallucinations in which he felt like a worm crawling.  The 
Veteran also discussed having olfactory hallucinations while 
stationed in the Republic of Vietnam, mainly about the food 
cooked there.  Dr. R.H. did not elaborate on these symptoms, 
and the record is otherwise negative for reference to 
hallucinations of any kind.  The Board, therefore, does not 
give much weight to this single reference and has no basis to 
determine the veteran's PTSD is characterized by persistent 
delusions.  Overall, the evidence does not show total 
occupational and social impairment, and the criteria for a 
100 percent rating have not been met.   

Lastly, the Board notes that there is no evidence of record 
that the Veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2008).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Entitlement to a 70 percent rating for service-connected PTSD 
is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


